Title: To Alexander Hamilton from James McHenry, [7 August 1797]
From: McHenry, James
To: Hamilton, Alexander


[Philadelphia, August 7, 1797]
I have recd and read the enclosed. I think the advice contained in the last paragraph ought to be adopted.
Mr J—— will say to Dawson “that inasmuch as you have expressly told Mr M—— that in your opinion his motives were malignant and conduct dishonorable, that he would advise you against throwing it into a more formal challenge, it resting with Mr Munroe to submit it to the expressions or resent them.”
Yours most affectionately
James McHenry
Webster has been sent to Jones.
 